[Cite as Osborn v. Durrani, 2021-Ohio-3426.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

TIMOTHY OSBORN,                                :   APPEAL NO. C-200205
                                                   TRIAL NO. A-1706612
        Plaintiff-Appellant,                   :

  vs.                                          :      O P I N I O N.

ABUBAKAR ATIQ DURRANI, M.D.,                   :

  and                                          :

CENTER FOR ADVANCED SPINE :
TECHNOLOGIES, INC.,

        Defendants-Appellees,                  :

  and                                          :

THE CHRIST HOSPITAL, et al.,                   :

        Defendants.                            :


Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                           Remanded

Date of Judgment Entry on Appeal: September 29, 2021


Robert A. Winter Jr., The Deters Law Firm Co. II, P.A., James F. Maus and Alex
Petraglia, for Plaintiff-Appellant,

Taft Stettinius & Hollister LLP, Aaron M. Herzig, Russell S. Sayre, Philip D.
Williamson, Anna M. Greve, Lindhorst & Dreidame Co., LPA, Michael F. Lyon,
James F. Brockman and Paul Vollman, for Defendants-Appellees Abubakar Atiq
Durrani, M.D., and the Center for Advanced Spine Technologies, Inc.,

Bonezzi Switzer Polito & Hupp Co., L.P.A., Paul W. McCartney and Thomas F.
Glassman, for Defendant-Appellee Abubakar Atiq Durrani, M.D.
                       OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.

        {¶1}    Plaintiff-appellant Timothy Osborn brings this appeal to challenge the

trial court’s grant of summary judgment in favor of defendants-appellees Abubakar

Atiq Durrani, M.D., and the Center for Advanced Spine Technologies, Inc., (“CAST”).

For the following reasons, we affirm the judgment of the trial court in part regarding

Osborn’s claims against CAST; however, we reverse the trial court’s judgment

regarding Osborn’s claims against Durrani and remand this matter to the trial court

for further proceedings consistent with this opinion and the law.

                            Factual and Procedural Background

        {¶2}    This appeal represents one in over hundreds of cases filed against

Durrani and the area hospitals where it is asserted that he performed hundreds of

improper and unnecessary surgeries over the course of several years. On March 28,

2014, Osborn filed a complaint in the Butler County Court of Common Pleas against

Durrani, CAST, and others for claims stemming from four surgeries performed on

Osborn by Durrani. Osborn voluntarily dismissed the Butler County complaint on

September 25, 2014. On August 15, 2016, Osborn filed a similar complaint in the

Hamilton County Court of Common Pleas, alleging claims against Durrani, CAST,

West Chester Hospital, LLC, UC Health, and Christ Hospital.1 The complaint alleged

that the surgeries occurred in 2009, February 2011, January 2012, and April 2013.

        {¶3}    On January 11, 2018, Durrani and CAST filed a joint motion for

summary judgment, alleging that the claims against them were time-barred because

Osborn failed to refile his complaint within one year from his dismissal of the Butler

County complaint. The trial court agreed and granted summary judgment in favor of


1 West Chester Hospital, LLC, and UC Health were voluntarily dismissed from this action in the
trial court on June 21, 2019. Additionally, Christ Hospital was dismissed by this court on
September 9, 2020, after Osborn filed a motion to dismiss the appeal and claims against it. Thus,
they are not parties to this appeal.

                                                   2
                      OHIO FIRST DISTRICT COURT OF APPEALS



Durrani and CAST on September 24, 2019. The trial court found that all of Osborn’s

claims against Durrani and CAST were medical claims, subject to R.C. 2305.113, and

were therefore barred by R.C. 2305.113(A), the one-year statute of limitations on

medical claims.

       {¶4}    On April 6, 2020, Osborn filed a motion to reconsider with the trial

court, arguing that the trial court failed to consider R.C. 2305.15, the tolling statute,

and asserted that his Hamilton County complaint was timely filed because the statute

of limitations was tolled when Durrani fled the country in December 2013.2 The trial

court denied the motion on April 30, 2020. The trial court found that Osborn’s

Hamilton County complaint was brought pursuant to R.C. 2305.19, the saving

statute, and, relying on Saunders v. Choi, 12 Ohio St.3d 247, 166 N.E.2d 889 (1984),

found that R.C. 2305.15 was not applicable to an action brought under R.C. 2305.19.

Osborn now appeals.

                                   Law and Analysis

       {¶5}    In a sole assignment of error, Osborn argues that the trial court

committed reversible error by granting defendants-appellees’ motion for summary

judgment and dismissing his claims against them. In support of this assignment of

error, he presents three issues for our review: (1) whether the trial court erred by

failing to apply R.C. 2305.15(A) to the one-year statute of limitations found in R.C.

2305.113(A); (2) whether the trial court erred by finding that his fraud claims are

“medical claims” subject to R.C. 2305.113 and not independent nonmedical claims;

and (3) whether the trial court erred by dismissing his spoliation-of-evidence claim.




2The claims against Christ Hospital remained pending after the trial court granted Durrani and
CAST’s joint motion for summary judgment.

                                                  3
                       OHIO FIRST DISTRICT COURT OF APPEALS



                            Osborn’s Claims Against Durrani

        {¶6}    Pursuant to R.C. 2305.113(A), an action upon a medical claim must be

commenced within one year after the cause of action accrued. However, the statute

of limitations found in R.C. 2305.113(A) may be tolled pursuant to R.C. 2305.15(A).

Elliot v. Durrani, 1st Dist. Hamilton No. C-180555, 2021-Ohio-3055, ¶ 17, 19. R.C.

2305.15(A) provides:

                When a cause of action accrues against a person, if the person is

        out of the state, has absconded, or conceals self, the period of

        limitation for the commencement of the action as provided in sections

        2305.04 to 2305.14 * * * of the Revised Code does not begin to run

        until the person comes into the state or while the person is so

        absconded or concealed. After the cause of action accrues if the person

        departs from the state, absconds, or conceals self, the time of the

        person’s absence or concealment shall not be computed as any part of

        a period within which the action must be brought.

        {¶7}    Osborn asserts that Durrani fled to Pakistan in December of 2013, less

than one year from the date of the last surgery performed on Osborn by Durrani.

Durrani does not dispute this allegation.3 Thus, we know that the one-year time

limitation could not have run before Durrani fled the country.                 See Wilson v.

Durrani, 1st Dist. Hamilton No. C-180196, 2021-Ohio-3226, ¶ 12. R.C. 2305.15 stops

the clock; it does not add time to the period of limitation. See id. It creates a period

within which time is not calculated towards the period of limitation when the

defendant is out of the state or departs from the state, absconds, or conceals himself


3See Appellees’ Brief, 7 (“Dr. Durrani evidently left for Pakistan in December 2013.”); see also
Appellees’ Supplemental Brief, 18.

                                                   4
                       OHIO FIRST DISTRICT COURT OF APPEALS



or herself. See id. Therefore, under the plain language of R.C. 2305.15(A), the

statute of limitations was tolled in regard to any claims against Durrani, regardless of

whether Osborn’s claims accrued before or after Durrani’s flight.

          {¶8}   The trial court found, and Durrani now argues, that Osborn relied on

R.C. 2305.19, the saving statute, to bring his Hamilton County complaint, and

therefore, R.C. 2305.15 is not applicable to save his claims. Durrani points to several

cases in support of his argument; however, all these cases address a situation in

which the statute of limitations had run before the original action was dismissed.

See Saunders, 12 Ohio St.3d at 250, 166 N.E.2d 889 (“Thus, although the statute of

limitations had expired under appellant’s original malpractice action brought under

R.C. 2305.11 when said action was dismissed for failure to prosecute, R.C. 2305.19

provided appellant with another opportunity to revive her cause of action which

would have been otherwise time-barred, but for the savings provision.”); Snyder v.

Withrich, 9th Dist. Wayne No. 04CA0065, 2005-Ohio-4091, ¶ 8 (“Appellants

voluntarily dismissed their initial complaint on June 2, 2003, after the statute of

limitations had run.”); Goodwin v. T.J. Schimmoeller Trucking, 3d Dist. Wyandot

No. 16-07-08, 2008-Ohio-163, ¶ 18 (“By the time the parties voluntarily dismissed

the litigation on January 26, 2006, the original statute of limitations had expired.”);

Coburn v. Thrush, 5th Dist. Morrow No. 2005CA0018, 2006-Ohio-5354, ¶ 10

(“Appellants timely filed their complaint in September of 1999 and then voluntarily

dismissed the same on November 13, 2002, after the statute of limitations had

run.”).

          {¶9}   In the case at bar, the statute of limitations was tolled and had yet to

expire when Osborn dismissed his original action in Butler County. A saving statute

acts as an exception to the general bar of the statute of limitations. Wilson v.

                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



Durrani, Slip Opinion No. 2020-Ohio-6827, ¶ 11, citing Chadwick v. Barba Lou,

Inc., 69 Ohio St.2d 222, 232, 431 N.E.2d 660 (1982). Thus, saving statutes only

apply when a claim would otherwise be time-barred by a statute of limitation. See

Internl. Periodical Distrib. v. Bizmart, 95 Ohio St.3d 452, 2002-Ohio-2488, 768

N.E.2d 1167, ¶ 7; see also Lohrenzen v. Brown, 129 Ohio App.3d 770, 773, 719 N.E.2d

56 (8th Dist.1988), citing Thomas v. Freeman, 79 Ohio St.3d 221, 224, 680 N.E.2d

997 (1997) (“R.C. 2305.19 may be applied only to a case that was dismissed when the

statute of limitations had already expired.”); Brunson v. Belmont Correctional Inst.,

Ct. of Cl. No. 2004-05996-AD, 2004-Ohio-5141, ¶ 1 (“Under the clear and

unambiguous language of [R.C. 2305.19], a plaintiff must satisfy three specific

requirements before the one-year refiling period is triggered: (1) plaintiff must have

commenced or attempted to have commenced the original action within the statute

of limitations period; (2) a judgment for the plaintiff is reversed or the action is

dismissed otherwise than on the merits; and (3) at the time of the reversal or

dismissal otherwise on the merits, the statute of limitations period had already

run.”); Lewis v. Conner, 21 Ohio St.3d 1, 4, 487 N.E.2d 285 (1985) (“Instead, it is

clear that R.C. 2305.19 has no application unless an action is commenced and is then

dismissed without prejudice after the applicable statute of limitations has run.”);

Reese v. Ohio State Univ. Hosp., 6 Ohio St.3d 162, 163, 451 N.E.2d 1196 (1983)

(“R.C. 2305.19 can have no application unless an action was timely commenced, was

dismissed without prejudice, and the applicable statute of limitations had expired by

the time of such dismissal.”); Garber v. Menendez, 501 F.Supp.3d 467, 472

(N.D.Ohio 2020) (“Because the statute of limitations has not yet expired due to

tolling, R.C. 2305.19(A) is wholly inapplicable.”).



                                               6
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶10} Here, Osborn was not reliant on the saving statute when bringing his

Hamilton County claims against Durrani because the claims were not time-barred by

the statute of limitations.    The trial court erred in finding to the contrary and

therefore erred in finding that R.C. 2305.15(A) would not be applicable in this case.

Accordingly, the trial court’s judgment is reversed on this issue and the cause is

remanded to the trial court.

                           Osborn’s Claims Against CAST

       {¶11} “ ‘For R.C. 2305.15(A) to apply, the person against whom the cause of

action accrues must be out of state, absconded, or concealed.’ ” Wilson, 1st Dist.

Hamilton No. C-180196, 2021-Ohio-3226, at ¶ 13, quoting Elliot, 1st Dist. Hamilton

No. C-180555, 2021-Ohio-3055, at ¶ 45. Osborn does not contend that CAST is out

of the state, absconded, or concealed.     Therefore, the tolling provision in R.C.

2305.15(A) would not apply to toll the statute of limitations regarding the claims

against CAST. See id. The trial court found that, at the latest, the accrual date of

Osborn’s cause of action was the date that Osborn filed his Butler County claims—

March 28, 2014. Based on this accrual date, the trial court found that the statute of

limitations would run on March 28, 2015. Thus, when Osborn dismissed his Butler

County complaint, he was required to file his Hamilton County claims against CAST

by March 28, 2015—the expiration of the statute of limitations—or, alternatively, by

September 25, 2015—one year from the date he voluntarily dismissed his timely filed

claims against CAST in Butler County. Osborn did not file his claims against CAST in

Hamilton County until August 15, 2016. Therefore, the trial court did not err in

finding that Osborn’s claims against CAST were barred by the statute of limitations.

       {¶12} Osborn presents two additional arguments for why the trial court

erred in granting summary judgment in favor of CAST. In his second issue presented

                                              7
                     OHIO FIRST DISTRICT COURT OF APPEALS



for review, Osborn argues that his fraud claims are independent, nonmedical claims

that do not constitute “medical claims” subject to R.C. 2305.113. However, this court

has previously considered substantially the same argument and found the fraud

claims to be “medical claims” subject to R.C. 2305.113. E.g., Freeman v. Durrani,

2019-Ohio-3643, 144 N.E.3d 1067, ¶ 20 (1st Dist.), appeal not accepted, 158 Ohio

St.3d 1436, 2020-Ohio-877, 141 N.E.3d 250; Couch v. Durrani, 1st Dist. Hamilton

Nos. C-190703, C-190704, C-190705, C-190706 and C-190707, 2021-Ohio-726,¶ 29-

30, appeal not accepted, 164 Ohio St.3d 1420, 2021-Ohio-2923, 172 N.E.3d 1048;

Janson v. Christ Hospital, Inc., 1st Dist. Hamilton Nos. C-200047, C-200048, C-

200050, C-200052, C-200053, C-200054, C-200055 and C-200056, 2021-Ohio-

1467, ¶ 31. Therefore, we find no error in the trial court’s decision on this issue.

       {¶13} In his final issue presented for review, Osborn argues that the trial

court erred by dismissing the spoliation-of-evidence claims against CAST. One of the

elements a plaintiff must show to prevail on a spoliation-of-evidence claim is

disruption of his or her case. Janson at ¶ 32, citing Smith v. Howard Johnson Co.,

67 Ohio St.3d 28, 29, 615 N.E.2d 1037 (1993). Where all other claims in a case are

properly dismissed by the trial court, a plaintiff will ultimately be unable to prove

disruption of his or her case and a spoliation-of-evidence claim will inevitably fail.

Id. Here, all other claims brought by Osborn against CAST were properly dismissed

by the trial court as time barred. Therefore, summary judgment on the spoliation-of-

evidence claim was proper.

       {¶14} Osborn did not assert any argument that the trial court erred in

dismissing his remaining claims against CAST. Errors not argued in the brief will be

regarded as being abandoned.        Janson at ¶ 33, citing State v. Smith, 1st Dist.

Hamilton No. C-170028, 2018-Ohio-2504, ¶ 68.            Therefore, we must hold that

                                                8
                      OHIO FIRST DISTRICT COURT OF APPEALS



Osborn abandoned any argument regarding his respective remaining claims against

CAST. Accordingly, we affirm the judgment of the trial court granting summary

judgment in favor of CAST.       The assignment of error is sustained in part and

overruled in part.

                                       Conclusion

       {¶15} For the foregoing reasons, we affirm the trial court’s judgment

regarding Osborn’s claims against CAST; however, we reverse the trial court’s

judgment regarding Osborn’s claims against Durrani and remand this cause to the

trial court for further proceedings.

                     Judgment affirmed in part, reversed in part, and cause remanded.

BERGERON and CROUSE, JJ., concur.

Please note:

       The court has recorded its own entry this date.




                                              9